DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Title

Since the application is a divisional application in which all the claims are directed to only an electrosorption device and/or electrofiltration device and not to any method, the Title should be amended to  “METAL COATED POLYMEMBRANE” instead of “METAL COATED POLYMEMBRANE AND METHOD OF ELECTROFILTRATION AND ELECTROSORPTION USING A METAL COATED POLYMEMBRANE .”

Claim to Foreign Priority

English translation of the Foreign Priority document has not been submitted yet.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, with respect to the limitation "wherein a porosity of the polymer membrane with the porous metal coating is reduced by from about 1 % up to about 50 % with respect to an initial bubble point pore or an average pore size,” it is unclear if the term “initial bubble point pore” means the maximum pore size, or something else. Further, it is unclear if the limitation “a porosity of the polymer membrane is reduced by from about 1 % up to about 50 %” means that a pore size of the polymer membrane is reduced by from about 1 % up to about 50 %, or something else.

Regarding claim 9, it is unclear what the “permeable electrode” is permeable to.

Regarding claim 10, it is unclear what the “permeable spacer” is permeable to.

Claim 5 is rejected, because it depend from the rejected claim 4. 

Claim 10 is rejected, because it also depends from the rejected claim 9. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al, US patent application publication no. 2014/0076728 (hereinafter called Prakash).

Regarding claim 1, Prakash discloses a membrane separation system 10 (reads on an electrosorption device and/or electrofiltration device) (see Fig. 1D and paragraph 0027), comprising: a polymer membrane 110 with a conductive mesh 180 on a first side of the polymer membrane 110; a conductive mesh 180 (reads on a counter electrode) on a second side of the polymer membrane 110; and a DC power supply 150; wherein the conductive mesh 180 on both sides of the polymer membrane 110 are electrically connected to the DC power supply 150 (see Fig. 1D and paragraph 0027). 

Prakash further teaches that the disclosed electrodes can comprise a conductive thin film or coating formed on a surface of the membrane performs the same function as the conductive mesh taught in Fig. 1D. Prakash further teaches that the conductive thin film or coating has such porosity that it does not block the underlying pores of the membrane and has a thickness and porosity effective to provide paths for fluid flow across the electrode. In this way, the electrode in combination with the underlying membrane can retain fluid permeability, such that they can function as a barrier for membrane separation (see paragraph 0036). Prakash further teaches that the conductive thin film or coating can comprise gold (see paragraph 0033). Thus Prakash teaches use of a porous metal coating on a first side of the polymer membrane.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Prakash in the embodiment shown in Fig. 1D by forming on the surfaces of the membrane porous, conductive, thin gold films or coatings having porosity effective to provide paths for fluid flow across the electrode as taught in paragraphs 0033 and 0036 of Prakash. The person with ordinary skill in the art would have been motivated to make this modification, because Prakash teaches that such a modification would facilitate the electrode in combination with the underlying membrane to retain fluid permeability, such that they can function as a barrier for membrane separation (see paragraph 0036). 

Regarding claim 2, Prakash further teaches that in the membrane separation system 10, the counter electrode is formed on the second side of the polymer membrane 110, wherein the second side of the polymer membrane 110 is situated opposite the first side of the polymer membrane 110, and wherein the first area of the coating and the additional area of the coating are insulated from one another by the polymer membrane 110 (see Fig. 1 and paragraph 

Prakash further teaches that the disclosed electrodes can comprise a conductive thin film or coating formed on a surface of the membrane so as not to block the underlying pores of the membrane by having a thickness and porosity effective to provide paths for fluid flow across the electrode. In this way, the electrode in combination with the underlying membrane can retain fluid permeability, such that they can function as a barrier for membrane separation (see paragraph 0036). Prakash further teaches that the conductive thin film or coating can comprise gold (see paragraph 0033). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Prakash in the embodiment shown in Fig. 1D by forming on the surfaces of the membrane porous, conductive, thin gold films or coatings having porosity effective to provide paths for fluid flow across the electrode as taught in paragraphs 0033 and 0036 of Prakash. The person with ordinary skill in the art would have been motivated to make this modification, because Prakash teaches that such a modification would facilitate the electrode in combination with the underlying membrane to retain fluid permeability, such that they can function as a barrier for membrane separation (see paragraph 0036). 

Regarding claim 3, Prakash further discloses that the thickness of the metal coating is from about 20 nm to about 200 nm (see paragraph 0038), thus overlapping the claimed range of 5 nm to 50 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 4, Prakash further discloses that it is technically feasible and advantageous to dispose a conductive thin film or coating on a surface of a membrane. so as not to block the underlying pores of the membrane, thus teaching that it is technically feasible and advantageous to dispose a conductive thin film or coating on a surface of the membrane such that the reduction in porosity due to the conductive thin film or coating is close to 0%, thus either overlapping or being very close to the claimed range. Prakash further teaches that the advantage of minimizing the reduction in the original porosity is that the electrode in combination with the underlying membrane can retain fluid permeability, such that they can function as a barrier for membrane separation (see paragraph 0036). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).
	
Regarding claim 5, Prakash further teaches that the pore sizes of filter membranes can range from less than 1 nm to greater than 0.1 µm (see paragraph 0048), overlapping the claimed range from about 0.01 µm up to about 15 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 6, Prakash teaches that the conductive thin film or coating can comprise gold (see paragraph 0033). Gold is known to be an inert metal.

Regarding claim 9, Prakash teaches that the counter electrode is formed as a conductive mesh 180 (reads on a net).  Prakash further teaches having a porosity effective to provide paths for fluid flow across the electrode (see paragraph 0036).. Prakash further teaches that the conductive thin film or coating can comprise gold (see paragraph 0033). Thus Prakash teaches that the counter electrode is formed as a permeable electrode by a metallic net.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al, US patent application publication no. 2014/0076728 (hereinafter called Prakash), as shown for claim 1 above, and as evidenced by US patent no. US 2435627 (hereinafter called Grandin).

Prakash further teaches that Prakash further teaches that the conductive thin film or coating can comprise gold (see paragraph 0033). Gold is known to be biocidic, as evidenced by Grandin (see column 3, lines 30-38).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al, US patent application publication no. 2014/0076728 (hereinafter called Prakash), as shown for claim 1 above, and further in view of US patent no. US 5,759,412 (hereinafter called McDougald).
 
Prakash does not explicitly teach or render obvious that the electrosorption device and/or electrofiltration device comprises an additional electrode.  

McDougald teaches use of electrodes (reads on an additional electrode) for controlling the backwash function (see Fig. 1 and column 6, lines 23-38).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Prakash by having additional electrodes as taught by McDougald. The person with ordinary skill in the art would have been motivated to make this modification, because McDougald teaches that the advantage of the modification would be controlling the backwash function (see column 6, lines 23-38).

Allowable Subject Matter 

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.

Reasons for Allowable Subject Matter
 
The prior art of record does not teach or render obvious the invention of claim 10 as a whole, including the limitation that the electrosorption device and/or electrofiltration device comprises an insulating and permeable spacer interposed between the permeable electrode and the polymer membrane.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795